Citation Nr: 0324133	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for spondylolisthesis 
and spina bifida occulta.

2.  Entitlement to service connection for residuals of a back 
injury, degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  The North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought in November 1997, and the veteran appealed its 
decision.  In June 2000, the Board of Veterans' Appeals 
(Board) granted 10 percent ratings for each knee disability 
and denied the claims listed on the cover page.  The United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case to the Board in 
April 2001 for consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In September 2002, the Board granted 10 
percent ratings for each knee disability.  Also in September 
2002, the Board denied the claims listed on the cover page.  

In January 2003, the Court vacated that part of the Board's 
September 2002 decision which denied applications to reopen a 
claim for service connection for spina bifida occulta and 
spondylolisthesis and denied service connection for residuals 
of a back injury, degenerative disc disease of the lumbar 
spine, and degenerative joint disease of the lumbar spine.  
The appeal as to the remaining issue was dismissed.  


REMAND

In January 2003, the Court vacated the Board's September 2002 
decisions on the matters of service connection for spina 
bifida occulta and spondylolisthesis, and on the matters of 
service connection for residuals of a back injury, 
degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbar spine.

The Court remanded the case to the Board for matters 
consistent with a January 2003 joint motion.  



Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should issue the veteran a 
VCAA letter on the claims for service 
connection for spina bifida occulta, 
spondylolisthesis, residuals of a back 
injury, degenerative disc disease of the 
lumbar spine, and degenerative joint 
disease of the lumbar spine.  

2.  The AOJ should review the evidence 
that was added to the record.

3.  The AOJ should comply with the order 
of the Court.

If upon completion of the above action any of the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




